 



Exhibit 10.1

RESTATED EMPLOYMENT AGREEMENT

     This Restated Employment Agreement, dated as of February 5, 2003 (the
“Agreement”) is made by and between Metrocall Holdings, Inc., a Delaware
corporation (the “Company”), Metrocall, Inc., a Delaware corporation (“OPCO”)
and Vincent D. Kelly (the “Executive”).

     WHEREAS, the Company, OPCO and the Executive entered into an Employment
Agreement dated as of October 8, 2002 pursuant to which the Company has employed
the Executive as, among other things, its Executive Vice President, Chief
Operating Officer, Chief Financial Officer and Treasurer (the “Existing
Employment Agreement”);

     WHEREAS, the Board of Directors of the Company (the “Board”) has appointed
the Executive as the Chief Executive Officer and President of the Company,
effective as of the date of this Agreement, and the Company, OPCO and the
Executive desire to amend and restate the Existing Employment Agreement as set
forth in this Agreement; and

     WHEREAS, the term “Company” contained herein shall also include OPCO,
except as otherwise set forth herein so that the obligations under this
Agreement of the Company shall also be obligations of which OPCO is jointly and
severally liable with the Company.

     NOW, THEREFORE, in consideration of the foregoing and the covenants and
agreements set forth in this Agreement, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree that the Existing Employment Agreement is hereby amended and
restated in its entirety as follows:



1.   Employment. The Company shall employ the Executive as the Chief Executive
Officer and President of the Company based upon the terms and conditions set
forth in this Agreement, for the period of time specified in Section 3. In such
position, the Executive shall report directly and exclusively to the Board.   2.
  Duties and Authority. During the term of this Agreement, as the Chief
Executive Officer and President of the Company, under the direction and subject
to the control of the Board (which direction shall be such as is customarily
exercised over a chief executive officer of a public company), the Executive
shall be responsible for the business, affairs, properties and operations of the
Company, and shall have general executive charge, management and control of the
Company, with all such powers and authority with respect to such business,
affairs, properties, and operations as may be reasonably incident to such duties
and responsibilities, and shall perform such other duties for the Company as the
Board may determine from time to time. During the term of this Agreement, if so

 



--------------------------------------------------------------------------------



 





    elected, the Executive will also serve as Chairman of the Company, for no
additional compensation. The Executive shall devote the Executive’s reasonable
best efforts and full business time, energies and talents to the performance of
the Executive’s duties and the advancement of the business and affairs of the
Company.   3.   Term. The term of this Agreement and the period of employment of
the Executive by the Company hereunder (the “Agreement Term”) shall commence on
the date of this Agreement and shall end on October 8, 2005, unless earlier
terminated pursuant to Section 7 herein; provided, however, that the Agreement
Term shall be automatically extended for additional one (1) year periods on each
anniversary of October 8, 2002, unless and until either party provides
non-renewal Notice to the other party not less than ninety (90) days before such
anniversary date that such party is terminating this Agreement, which
termination shall be effective as of the end of such initial Agreement Term or
extended term, as the case may be (the “Expiration Date”), or until sooner
terminated as hereinafter set forth.   4.   Compensation and Expenses.



  (a)   In consideration for the Executive’s services and subject to the terms
and conditions of this Agreement, the Company shall pay to the Executive an
annual base salary (the “Base Salary”) equal to Five Hundred Thirty Thousand
Dollars ($530,000), commencing as of February 5, 2003. The Base Salary shall be
payable biweekly or in such other installments as shall be consistent with the
Company’s payroll procedures. The Company shall deduct and withhold all
necessary social security and withholding taxes and any other similar sums
required by law or authorized by the Executive with respect to the payment of
the Base Salary. The Board shall review the Executive’s salary annually before
December 31 and may, in its discretion, increase, but not decrease, his Base
Salary in any renewal, extension or replacement of this Agreement. The Board
shall also review the appropriateness of creating additional forms of
nonqualified executive compensation to cover the Executive.     (b)   To the
maximum extent permitted by applicable state and federal law, the Executive
shall be eligible, at no cost to the Executive, to participate in all of the
Company’s benefit plans, including fringe benefits available to the Company’s
senior executives, as such plans or programs are in effect from time to time,
and use of an automobile.     (c)   The Executive shall be entitled to (i) time
off for all public holidays observed by the Company and (ii) vacation days in
accordance with the applicable policies for the Company’s senior executives as
in effect from time to time.

 



--------------------------------------------------------------------------------



 





  (d)   The Company shall reimburse the Executive for all reasonable expenses
the Executive incurs in accordance with the reasonable policies and procedures
adopted from time to time by the Company.     (e)   Until the one-year
anniversary of the date on which the redemption of the Company’s 15% Senior
Preferred Voting Stock (the “Preferred Stock”) occurs, the Executive shall be
entitled to receive a cash performance bonus in addition to his Base Salary for
each annual period during the Agreement Term. The amount of the cash performance
bonus in any annual period will depend upon attaining established paydown
targets (the “Target Paydowns”) as contained in (i) that certain Credit
Agreement dated as of October 8, 2002 by and among OPCO, the Agent and the
Lenders (both as defined therein) (the “Senior Secured Credit Agreement”), and
(ii) that certain Senior Secured PIK Credit Agreement dated as of October 8,
2002 by and among the Company, the Agent and the Lenders (both as defined
therein) (the “PIK Credit Agreement”), as follows:

                    Percentage of Target   Percentage of Base Salary Paydowns
Attained

--------------------------------------------------------------------------------

  as Cash Performance Bonus

--------------------------------------------------------------------------------

 
80%
      80 %        
90%
      90 %      
100%
      100 %      
115%
      115 %      
120%
      120 %      
125%
      125 %      
130%
      150 %   (subject to a maximum of
 
            200%, upon approval of
 
            the Board)

     The following are the Target Paydowns (Mandatory Prepayments under the
Senior Secured Credit Agreement and the PIK Credit Agreement) (“FYE” means
fiscal year end):

         
FYE December 31, 2002
  $ 26,500,000  
FYE December 31, 2003
  $ 24,300,000  
FYE December 31, 2004
  $ 10,000,000  

     The cash performance bonus, if any, pursuant to this Section 4(e) shall be
paid to the Executive within ten (10) business days after the determination of
the applicable Target Paydown attained. After the annual period in which the
redemption of the Preferred Stock of the Company occurs, the Executive shall be
entitled to an annual cash bonus, if any, in an amount determined by the Board,
in its sole discretion. With respect to 2003, any bonus under this Section 4(e)
shall reflect a pro rata amount based on a “Base Salary” of $400,000 from
January 1, 2003 through February 4, 2003 and a “Base Salary” of $530,000 from
February 5, 2003 through December 31, 2003.

 



--------------------------------------------------------------------------------



 





  (f)   On October 8, 2002, the Executive was granted 100,000 shares of
Preferred Stock of the Company, representing one and sixty seven one hundredths
percent (1.67%) of the Preferred Stock shares of the Company, subject to
restrictions established as of such date (“Restricted Stock”) on the
transferability of such Restricted Stock and the forfeiture of such Restricted
Stock upon a termination of employment for Cause or without Good Reason as set
forth in Section 8 of this Agreement. The restrictions shall lapse as to
one-third (1/3) of the shares of Preferred Stock on the first, second and third
anniversaries of October 8, 2002.     (g)   Upon the consummation of a
transaction described in the definition of “Change of Control” contained in
Section 8 of this Agreement, the Executive shall be entitled to a payment equal
to      .20% of the new capital invested in the Company in connection with the
Change of Control (the “New Capital Infusion”), paid in a lump sum cash payment
within ten (10) days after the consummation date of the transaction.



5.   Confidential Information.



  (a)   “Confidential Information” means any and all Company and Company
subsidiary proprietary information, technical data, patent applications,
inventions or discoveries (whether patentable or not), know-how and trade
secrets, as well as operating, design and manufacturing procedures disclosed to
the Executive, including before the date of this Agreement. “Confidential
Information” further means, without limitation, research, product development
activities, processes, products, specifications, designs, diagrams,
illustrations, programs, concepts, ideas, marketing plans, proposals, financial
information, confidential reports, communications and customer lists and data,
as well as the nature and results of the Company’s and its subsidiaries’
research and development activities, and all other materials and information
related to the business or activities of the Company and its subsidiaries that
are not generally known to the public; provided, however, that the term
“Confidential Information” excludes information that (i) is or becomes generally
available to the public other than through acts by the Executive in violation of
this Agreement, (i) was legally within the Executive’s possession prior to
disclosure to the Executive by or on behalf of the Company, which prior
possession can be evidenced by the Executive’s written records in existence
prior to the effective date of any Prior Employment Document, or (ii) becomes
available to the Executive on a non-confidential basis from a source other than
the Company or a subsidiary of the Company, provided that such source is not
bound by a confidentiality agreement with the Company or any of its
subsidiaries, or by any other contractual, legal or fiduciary obligation of
confidentiality to the Company or any of its subsidiaries, or any other party
with respect to such information.

 



--------------------------------------------------------------------------------



 





  (b)   Except as may be required by the lawful order of a court or agency of
competent jurisdiction, the Executive covenants and agrees that, during the
Agreement Term and at all times thereafter, the Executive will keep secret and
confidential all Confidential Information, and will not at any time, without the
prior written consent of the Board or a person authorized by the Board, publish
or disclose any Confidential Information, either directly or indirectly, to any
third party, use for the Executive’s own benefit or advantage, or make available
for others to use (except to third parties in connection with possible
transactions or business with the Company).     (c)   To the extent that any
court or agency seeks to have the Executive disclose Confidential Information,
the Executive shall promptly inform the Company, and shall take all reasonable
steps necessary to prevent disclosure of any Confidential Information until the
Company has been informed of such requested disclosure, and the Company has an
opportunity to respond to such court or agency. To the extent that the Executive
obtains information on behalf of the Company or any of its subsidiaries that may
be subject to attorney-client privilege as to the Company’s attorneys, the
Executive shall take reasonable steps necessary to maintain the confidentiality
of such information and to preserve such privilege.     (d)   The Executive
acknowledges that the restrictions contained in Section 5(b) and 5(c) are
reasonable and necessary, in view of the nature of the Company’s business, in
order to protect the legitimate interests of the Company, and that any violation
thereof would result in irreparable injury to the Company. Therefore, the
Executive agrees that in the event of a breach or threatened breach by the
Executive of the provisions of Section 5(b) and (c), the Company shall be
entitled to obtain from any court of competent jurisdiction, preliminary or
permanent injunctive relief restraining the Executive from disclosing or using
any such confidential information. The Executive also acknowledges that nothing
in this Section 5 shall be construed as limiting the Executive’s duty of loyalty
to the Company, or any other duty he may otherwise have to the Company, while he
is employed by the Company.



6.   Covenant Not to Compete. The Executive agrees that, through his position as
Chief Executive Officer and President of the Company and the various other
positions with the Company that he has held from time to time, the Executive has
established and will continue to establish valuable and recognized expertise in
the paging business and has had and will have access to the Company’s
Confidential Information. The Executive hereby enters into a covenant
restricting the Executive from soliciting employees of the Company and its
subsidiaries and from competing against the Company upon the terms and
conditions described below:

 



--------------------------------------------------------------------------------



 





  (a)   During the Executive’s employment and for a period of two (2) years
after the Date of Termination for any reason, the Executive shall not:



  (i)   induce or attempt to induce any employees of the Company or those of any
of its subsidiaries to terminate their employment, or refrain from renewing or
extending such employment, with the Company or such subsidiary in order to
become an director, officer, employee, consultant or independent contractor to
or for any other individual or entity other than the Company or its
subsidiaries;     (ii)   at any time and in any state or other jurisdiction in
the United States in which the Company is engaged in business or has developed
plans to engage in business: (1) engage or be a part of any Person (including as
a director, consultant, employee, agent, or representative), or have any direct
or indirect financial interest (whether as a partner, shareholder, or owner) in
any Person that engages in the business of owning and operating narrowband
one-way paging and wireless messaging networks, voice mail services or data
transmitting services (the “Business”); or (2) participate as an employee or
officer in any enterprise in which the Executive’s responsibility relates to the
Business;     (iii)   directly or indirectly own an equity interest in any
Competitor (other than ownership of 1% or less of the outstanding stock of any
corporation listed on a national stock exchange or included in the NASDAQ
System). The term “Competitor” means any Person a portion of the business of
which (and during any period in which it intends to enter into business
activities that would be) is materially competitive in any way with the Business
of the Company; or     (iv)   solicit or cause or encourage any person to
solicit any Business in competition with the Company or a subsidiary from any
Person who is a client of the Company or of a subsidiary during the Executive’s
employment hereunder.



  (b)   The Executive agrees that the restrictions set forth in this Section 6
are reasonable, proper, and necessitated by legitimate business interests of the
Company and do not constitute an unlawful or unreasonable restraint upon the
Executive’ ability to earn a livelihood. The parties agree that in the event any
of the restrictions in this Agreement, interpreted in accordance with the
Agreement as a whole, are found to be unreasonable a court of competent
jurisdiction, such court shall determine the limits allowable by law and shall
enforce the same. The parties further agree that nothing in this Section 6 shall
be construed as limiting the Executive’s duty of loyalty to the Company, or any
other duty he may otherwise have to the Company, while he is employed by the
Company.

 



--------------------------------------------------------------------------------



 





  (c)   The Executive further acknowledges that it may be impossible to assess
the monetary damages incurred by the Executive’s violation of this Agreement,
and that violation of this Agreement will cause irreparable injury to the
Company. Accordingly, the Executive agrees that the Company will be entitled, in
addition to all other rights and remedies that may be available, to an
injunction enjoining and restraining the Executive and any other involved party
from committing a violation of this Agreement.



7.   Termination. Notwithstanding any other provision of this Agreement, this
Agreement shall terminate upon the death of the Executive, or it may be
terminated with thirty (30) days’ written notice as follows:



  (a)   The Company may terminate this Agreement:



  (i)   at any time if the Executive is Disabled (as defined below) for a period
of six (6) months or more;     (ii)   at any time with “Cause.” For purposes of
this Agreement. “Cause” means (A) dishonesty of a material nature that relates
to the performance of services under this Agreement; (B) criminal conduct (other
than minor infractions and traffic violations) that relates to the performance
of services under this Agreement, (C) the Executive’s willfully breaching or
failing to perform his duties as described in Section 2 hereof (other than any
such failure resulting from the Executive’s being Disabled), within a reasonable
period of time after a written demand for substantial performance is delivered
to the Executive by the Board, which demand specifically identifies the manner
in which the Board believes that the Executive has not substantially performed
his duties; or (D) the willful engaging by the Executive in conduct that is
demonstrably and materially injurious to the Company, monetarily or otherwise.
No act or failure to act on the Executive’s part shall be deemed “willful”
unless done, or omitted to be done, by the Executive not in good faith and
without reasonable belief that such action or omission was in the best interests
of the Company. Notwithstanding the foregoing, the Executive shall not be deemed
to have been terminated for Cause unless and until there shall have been
delivered to the Executive a certificate of a resolution duly adopted by the
affirmative vote of not less than seventy-five percent (75%) of the entire
membership of the Board at a meeting of the Board called and held for such
purpose (after reasonable notice to the Executive and an opportunity for the
Executive, together with the Executive’s counsel, to be heard before the Board),
finding that in the good faith opinion of the Board, the Executive has engaged
in the

 



--------------------------------------------------------------------------------



 





      conduct set forth in this paragraph and specifying the particulars thereof
in detail; or     (iii)   at any time without Cause upon Notice from the Company
to the Executive, which Notice shall be effective immediately or such later time
as is specified in such Notice.



  (b)   The Executive may terminate this Agreement at any time upon sixty
(60) days’ Notice to the Company.     (c)   At any time by the mutual agreement
of the parties. Any termination of the Executive’s employment by mutual
agreement of the parties shall be memorialized by written agreement signed by
the Executive and duly-appointed officers of the Company and OPCO.     (d)   Any
purported termination of the Executive’s employment by the Company or by the
Executive shall be communicated by written Notice of Termination to the other
party hereto in accordance with Section 11. For purposes of this Agreement, a
“Notice of Termination” shall mean a notice that shall indicate the Date of
Termination (which shall not be earlier than the date on which such Notice is
sent), the specific provision of this Agreement relied upon and that shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment. The “Date of Termination”
means the last day the Executive is employed by the Company hereunder (including
any successor to the Company as determined in accordance with Section 14). If
the Executive becomes employed by the entity into which the Company is merged,
or the purchaser of substantially all of the assets of the Company, or a
successor to such entity or purchaser, the Executive shall not be treated as
having terminated employment for purposes of this Agreement until such time as
the Executive terminates employment with the successor (including, without
limitation, the merged entity or purchaser).



8.   Compensation Upon Termination.



  (a)   Death. If the Executive’s employment is terminated by the Executive’s
death, the Company shall pay to the Executive’s estate, or as may be directed by
the legal representatives to such estate (i) the Executive’s Base Salary in
effect on the date immediately prior to the Executive’s death, through the
Executive’s date of death; (ii) all other unpaid amounts, if any, to which the
Executive is entitled as of the date of the Executive’s death, under any Company
fringe benefit or incentive compensation plan or program, at the time such
payments would otherwise ordinarily be due; and (iii) the Executive’s full Base
Salary that would have been payable to the Executive from the Executive’s date
of death through the Expiration Date, in a lump sum within forty-five (45) days
after his death.

 



--------------------------------------------------------------------------------



 





  (b)   Disability. Following the use of all sick days to which the Executive is
entitled under the policies applicable to the Company’s senior executives, while
he is Disabled, the Company shall, in lieu of payment of his Base Salary,
(i) pay the Executive a disability benefit equal to 50% of the Base Salary that
he would otherwise be entitled to receive for the period in which he is
Disabled; (ii) all other unpaid amounts, if any, to which the Executive is
entitled as of the Executive’s date of disability, under any Company fringe
benefit or incentive compensation plan or program, at the time such payments are
due; and (iii) the Executive’s full Base Salary that would have been payable to
the Executive from the Executive’s Date of Termination through the Expiration
Date, in a lump sum within forty-five (45) days after such Date of Termination;
provided, however, that any payments made to the Executive during the Disability
Period shall be reduced by any amounts paid or payable to the Executive under
any Company disability benefit plans. Subject to the terms of this Agreement,
the Executive shall not be required to perform services under this Agreement
during any period that he is Disabled. The Executive shall be considered
“Disabled” during any period in which he has an illness, or a physical or mental
disability, or similar incapacity, that renders him incapable, after reasonable
accommodation, of performing his duties under this Agreement. In the event of a
dispute as to whether the Executive is Disabled, the Company may refer the same
to a licensed practicing physician of the Company’s choice, and the Executive
agrees to submit to such tests and examinations as such physician shall deem
appropriate. During the period in which the Executive is Disabled, the Company
may appoint a temporary replacement to assume the Executive’s responsibilities.
    (c)   For Cause. If the Company terminates the Executive’s employment for
Cause, the Company shall pay the Executive’s Base Salary in effect on the date
immediately prior to such termination, through the date specified in the Notice
of Termination and the Company shall have no further obligations to the
Executive under this Agreement. Upon a termination for Cause, the Executive
shall forfeit all shares of Restricted Stock that remain restricted on the date
of termination.     (d)   Voluntary. If the Executive terminates his employment
for other than Good Reason, the Company shall pay the Executive the Executive’s
Base Salary in effect on the date immediately prior to such termination, through
the date specified in the Notice of Termination. Upon a termination for other
than Good Reason, the Executive shall forfeit all shares of Restricted Stock
that remain restricted on the date of termination. The Company shall have no
further obligations to the Executive under this Agreement.         “Good Reason”
means the occurrence, without the Executive’s express written consent, of any of
the following circumstances:

 



--------------------------------------------------------------------------------



 





  (i)   the Company’s failure to perform or observe any of the material terms or
provisions of this Agreement and the continued failure of the Company to cure
such default within fifteen (15) days after the Executive gives a written demand
for performance to the Company, which demand shall describe specifically the
nature of such alleged failure to perform or observe such material terms or
provisions;     (ii)   the assignment to the Executive of any duties
inconsistent with, or any substantial diminution in, such Executive’s status or
responsibilities as in effect on the date hereof, including imposition of travel
obligations that are materially greater than is reasonably required by the
Company’s business;     (iii)   (I) a reduction in the Executive’s Base Salary
as in effect on the date hereof, as that amount may be increased from time to
time; or (II) the failure to pay a bonus award to which the Executive is
otherwise entitled, at the time such bonuses are usually paid;     (iv)   a
change in the principal place of the Executive’s employment, as in effect on the
date hereof or as in effect after any subsequent change to which the Executive
consented in writing, to a location more than thirty-five (35) miles distant
from the location of such principal place;     (v)   (I) the Company’s failure
to continue in effect any incentive compensation plan or stock option plan in
which the Executive participates, unless the Company has provided an equivalent
alternative compensation arrangement (embodied in an ongoing substitute or
alternative plan) to the Executive, or (II) the Company’s failure to continue
the Executive’s participation in any such incentive or stock option plan on
substantially the same basis, both in terms of the amount of benefits provided
and the level of the Executive’s participation relative to other participants;  
  (vi)   the Company’s violation of any applicable criminal law not due to the
Executive’s gross negligence or willful misconduct;     (vii)   the failure of
the Company or any successor to obtain a satisfactory written agreement from any
successor to assume and agree to perform this Agreement, as contemplated in
Section 14 below; or     (viii)   any purported termination of the Executive’s
employment that is not effected pursuant to a Notice of Termination satisfying
the requirements of Sections 7(a)(ii) or 7(d), as applicable. For purposes of
this Agreement, no such purported termination shall be effective except as
constituting Good Reason.

 



--------------------------------------------------------------------------------



 



     The Executive’s continued employment shall not constitute consent to, or a
waiver of rights with respect to, any circumstances constituting Good Reason
hereunder.



  (e)   Other. If the Company terminates the Executive’s employment other than
for Cause or Disability or if the Executive terminates employment with the
Company for Good Reason, the Company shall pay the Executive:



  (i)   the Executive’s Base Salary through the date specified in the Notice of
Termination within ten (10) business days after such date and all other unpaid
amounts, if any, to which the Executive is entitled as of the date specified in
the Notice of Termination under any Company fringe benefit or incentive
compensation plan or program, at the time such payments are due;     (ii)   an
amount equal to the product of (a) two times (b) the full Base Salary then in
effect within forty-five (45) days after such date specified in the Notice of
Termination;     (iii)   an amount equal to the cash performance bonus paid or
payable to the Executive with respect to the annual period prior to the year in
which the termination of the Executive’s employment occurs;     (iv)   the lapse
of all restrictions with respect to the Restricted Stock.     (v)   Gross-Up
Payments. (1) If any payment or the value of any benefit received or to be
received by the Executive in connection with the Executive’s termination or
contingent upon a Change of Control of the Company (whether received or to be
received pursuant to the terms of this Agreement (the “Agreement Payments”) or
of any other plan, arrangement, or agreement of the Company, its successors, any
person whose actions result in a Change of Control of the Company, or any person
affiliated with any of them (or which, as a result of the completion of the
transactions causing a Change of Control, will become affiliated with any of
them (“Other Payments” and, together with the Agreement Payments, the
“Payments”)) would be subject to the excise tax imposed by Section 4999 of the
Tax Code or any comparable federal, state, or local excise tax (such excise tax,
together with any interest and penalties, are hereinafter collectively referred
to as the “Excise Tax”), as determined as provided below, the Company shall pay
to the Executive an additional amount (the “Gross-Up Payment”) such that the net
amount the Executive retains, after deduction of the Excise Tax on Agreement
Payments and Other Payments and any federal, state, and local income tax and
Excise Tax upon the payment provided for by Section 8 hereof, and any interest,
penalties, or additions to tax payable by the Executive with respect thereto
shall be equal to the total

 



--------------------------------------------------------------------------------



 





      present value of the Agreement Payments and Other Payments at the time
such Payments are to be made. The intent of the parties is that the Company
shall be solely responsible for and shall pay, any Excise Tax on any Payments
and Gross-Up Payment and any income and employment taxes (including, without
limitation, penalties and interest) imposed on any Gross-Up Payments as well as
any loss of deduction caused by the Gross-Up Payment.



  (1)   All determinations required to be made under this Section 8(e)(v),
including, without limitation, whether and when a Gross-Up Payment is required
and the amount of such Gross-Up Payment and the assumptions to be utilized in
arriving at such determinations, shall be made by tax counsel (either a law firm
or a nationally recognized public accounting firm) selected by the Company and
reasonable acceptable to the Executive (“Tax Counsel”). The Company shall cause
the Tax Counsel to provide detailed supporting calculations to the Company and
the Executive within fifteen (15) business days after notice is given by the
Executive to the Company that any or all of the Payments have occurred, or such
earlier time as is requested by the Company. Within two (2) business days after
such notice is given to the Company, the Company shall instruct the Tax Counsel
to timely provide the data required by this Section 8(e)(v) to the Executive.
The Company shall pay all fees and expenses of the Tax Counsel. The Company
shall pay any Excise Tax determined pursuant to this Section 8(e)(v) to the
Internal Revenue Service (the “IRS”) and/or other appropriate taxing authority
on behalf of the Executive within five (5) days after receipt of the Tax
Counsel’s determination. If the Tax Counsel determines that there is substantial
authority (within the meaning of Section 6662 of the Tax Code) that no Excise
Tax is payable by the Executive, the Tax Counsel shall furnish the Executive
with a written opinion that the failure to disclose or report the Excise Tax on
the Executive’s federal income tax return will not constitute a substantial
understatement of tax or be reasonably likely to result in the imposition of a
negligence or similar penalty. Any determination by the Tax Counsel shall be
binding upon the Company and the Executive in the absence of material
mathematical or legal error.         As a result of the uncertainty in the
application of Section 4999 of the Tax Code at the time of the initial
determination by the Tax Counsel hereunder, it is possible that the Company will
not have made Gross-Up payments

 



--------------------------------------------------------------------------------



 





      that should have been made or that it will have made Gross-Up Payments
that should not have been made, in each case, consistent with the calculations
required to be made hereunder. If the Company exhausts its remedies pursuant to
Section 8(e)(v)(3) below and the Executive is thereafter required to pay an
Excise Tax, the Tax Counsel shall determine the amount of underpayment of Excise
Taxes that has occurred and the Company shall promptly pay any such underpayment
to the IRS or other appropriate taxing authority on the Executive’s behalf or,
if the Executive has previously paid such underpayment, to the Executive. If the
Tax Counsel determines that an overpayment of Gross-Up payments has occurred,
any such overpayment shall be treated for all purposes as a loan to the
Executive with interest at the applicable federal rate provided in
Section 7872(f)(2) of the Tax Code, due and payable within ninety (90) days
after written demand to the Executive by the Company; provided, however, that
the Executive shall have no duty or obligation whatsoever to repay such loan if
the Executive’s receipt of the overpayment, or any portion thereof, is
includible in the Executive’s income and the Executive’s repayment of the same
is not deductible by the Executive for federal and state income tax purposes.  
  (2)   The Executive shall notify the Company, in writing of any claim by the
IRS or state or local taxing authority, that, if successful, would result in any
Excise Tax or an underpayment of Gross-Up Payments. Such notice shall be given
as soon as practicable but no later than fifteen (15) business days after the
Executive is informed in writing of the claim and shall inform the Company of
the nature of the claim, the administrative or judicial appeal period, and the
date on which any payment of the claim must be paid. The Executive shall not pay
any portion of the claim before the expiration of the thirty (30) day period
following the date on which the Executive gives such notice to the Company (or
such shorter period ending on the date that any amount under the claim is due).
If the Company notifies the Executive in writing before the expiration of such
thirty (30) day period that it desires to contest the claim, the Executive
shall:



  (A)   give the Company any information reasonably requested by the Company
relating to the claim;

 



--------------------------------------------------------------------------------



 





  (B)   take such action in connection with contesting the claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation concerning the claim by an attorney
selected by the Company who is reasonably acceptable to the Executive; and    
(C)   cooperate with the Company in good faith in order to effectively contest
the claim; provided, however, that the Company shall bear and pay directly all
costs and expenses (including, without limitation, additional interest and
penalties and attorneys’ fees) incurred in such contests and shall indemnify and
hold the Executive harmless, on an after-tax basis, for any Excise Tax or income
tax (including, without limitation, interest and penalties thereon) imposed as a
result of such representation. Without limitation upon the foregoing provisions
of this Section 8(e)(v)(3)(C), except as provided below, the Company shall
control all proceedings concerning such contest and, in its sole opinion, may
pursue or forgo any and all administrative appeal, proceedings, hearings and
conferences with the taxing authority pertaining to the claim. At the Company’s
written request and upon payment to the Executive of an amount at least equal to
the claim plus any additional amount necessary to obtain the jurisdiction of the
appropriate tribunal and/or court, the Executive shall pay the same and sue for
a refund. The Executive agrees to prosecute any contest of a claim to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company requests the Executive to pay
the claim and sue for a refund, the Company shall advance the amount of such
payment to the Executive, on an interest-free basis, and shall indemnify and
hold the Executive harmless on an after-tax basis, from any Excise Tax or income
tax (including, without limitation, interest and penalties thereon) imposed on
such advance or for any imputed income on such advance. Any extension of the
statute of limitations relating to the assessment of any Excise Tax for the
taxable year of the Executive that is subject of the claim is to be limited

 



--------------------------------------------------------------------------------



 





      solely to the claim. Furthermore, the Company’s control of the contest
shall be limited to the issues for which a Gross-Up Payment would be payable
hereunder. The Executive shall be entitled to settle or contest, as the case may
be, any other issue raised by the IRS or any other taxing authority.



  (3)   If, after the Executive receives an amount the Company advanced pursuant
to Section 8(e)(v)(3) above, the Executive receives any refund of a claim and/or
any additional amount that was necessary to obtain jurisdiction, the Executive
shall promptly pay to the Company the amount of such refund (together with any
interest paid or credited thereon after taxes applicable thereto). If, after the
Executive receives an amount the Company advanced pursuant to Section 8(e)(v)(3)
above, a determination is made that the Executive shall not be entitled to any
refund of the claim, and the Company does not notify the Executive in writing of
its intent to contest such denial or refund of a claim before the expiration of
the thirty (30) days after such determination, then the portion of such advance
attributable to a claim shall be forgiven and shall not be required to be
repaid. The amount of such advance attributable to a claim shall offset, to the
extent thereof, the amount of the underpayment required to be paid by the
Company to the Executive.     (4)   If, after the Company advances an additional
amount necessary to obtain jurisdiction, there is a final determination made by
the taxing authority that the Executive is not entitled to any refund of such
amount, or any portion thereof, then the Executive shall repay such
nonrefundable amount to the Company within thirty (30) days after the Executive
receives notice of such final determination. A final determination shall occur
when the period to contest or otherwise appeal any decision by an administrative
tribunal or court of initial jurisdiction has been waived or the time for
contesting or appealing the same has expired.



      “Change of Control” means the first to occur of the following: (i) any
Person or group of Persons acting in concert, in a transaction or a series of
transactions, is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing more than fifty percent (50%) of the
combined voting power of the Company’s then outstanding securities that have the
right to vote for the election of directors generally (not including in such

 



--------------------------------------------------------------------------------



 





      securities beneficially owned by such Person any securities acquired
directly from or received through an exchange offer with the Company); or
(ii) there is consummated a merger, consolidation or other business combination
(including an exchange of securities with the security holder’s of a corporation
that is a constituent in such business combination) of the Company or any direct
or indirect subsidiary of the Company with any other corporation, other than a
merger, consolidation or business combination which would result in the voting
securities of the Company outstanding immediately prior to such merger,
consolidation or business combination continuing to represent at least a
majority of the combined voting power of the securities having the right to vote
for the election of directors generally of the Company or the surviving entity
or any parent thereof outstanding immediately after such merger, consolidation
or business combination (either by remaining outstanding or by being converted
into or exchanged for voting securities of the surviving entity or parent
thereof) or (iii) there is consummated an agreement for the sale, lease or other
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale, lease or other disposition by the Company of all or
substantially all of the Company’s assets to an entity, at least a majority of
the combined voting power of the outstanding securities of which are owned by
stockholders of the Company in substantially the same proportions as their
ownership of the Company immediately prior to such sale.     (vi)  
Notwithstanding the foregoing, a “Change of Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
stock (entitled to vote for directors) of the Company immediately prior to such
transaction or series of transactions continue to have substantially the same
proportionate ownership in an entity which owns all or substantially all of the
assets of the Company immediately following such transaction or series of
transactions; provided, that, a transaction with Arch Wireless, Inc. and/or its
affiliates shall not be subject to the provisions of this paragraph and shall be
subject to the other provisions contained in the definition of “Change of
Control.”



  (f)   Mitigation. The Executive shall not be required to mitigate amounts
payable pursuant to this section by seeking other employment or otherwise.



9.   Effect of Termination. If the Executive (a) is a member of the Board or
that of any of the Company’s subsidiaries or (b) holds any other position with
the

 



--------------------------------------------------------------------------------



 





    Company and the Company’s subsidiaries on the Date of Termination, the
Executive shall resign from all such positions as of such date.   10.  
Termination of Other Agreements. By their execution of this Agreement, each of
the Company and the Executive confirm the termination, as of the date of the
Existing Employment Agreement, of all rights and obligations that each of the
parties may have had under (a) that certain Employment Agreement between the
Executive and the Company, dated as of May 15, 1996, together with all
amendments thereto (the “1996 Agreement”); (b) that certain Change of Control
Agreement between the Executive and the Company, dated as of May 15, 1996,
together with all amendments thereto (the “Change of Control Agreement”);
(c) that certain Retention Agreement between the Executive and the Company,
dated as of April 1, 2001, together with all amendments thereto (the “Retention
Agreement”); and (d) any other employment, consulting, non-competition, bonus or
other compensatory plan, program, arrangement or contract relating to the
employment of the Executive, written or oral, between the Executive and the
Company or any person affiliated with the Company (any such arrangement,
collectively with the 1996 Agreement, the Change of Control Agreement, and the
Retention Agreement, the “Prior Employment Documents”).   11.   Notices. All
notices, demands, requests, or other communications required or permitted to be
given or made hereunder (collectively, “Notice”) shall be in writing and shall
be delivered, telecopied, or mailed by first class registered or certified mail,
postage prepaid, addressed as follows:



  (a)   if to the Company:

  Metrocall, Inc. 6677 Richmond Highway Alexandria, Virginia 22306 Telecopier:
(703) 768-9625   with a copy (which shall not constitute notice) to:   Schulte
Roth & Zabel LLP 919 Third Avenue New York, New York 10022 Telecopier:
(212) 593-5955
  Attention: Jeffrey S. Sabin, Esq.



  (b)   if to the Executive:

  Vincent D. Kelly 11807 Chapel Road Clifton, VA 20124

 



--------------------------------------------------------------------------------



 





    or to such other address as may be designated by either party in a notice to
the other. Each notice, demand, request, or other communication that shall be
given or made in the manner described above shall be deemed sufficiently given
or made for all purposes three (3) days after it is deposited in the U.S. mail,
postage prepaid, or at such time as it is delivered to the addressee (with the
return receipt, the delivery receipt, the answer back or the affidavit of
messenger being deemed conclusive evidence of such delivery) or at such time as
delivery is refused by the addressee upon presentation.   12.   Severability.
The invalidity or unenforceability of any one or more provisions of this
Agreement shall not affect the validity or enforceability of the other
provisions of this Agreement, which shall remain in full force and effect. The
parties agree that in the event any of the provisions in this Agreement,
interpreted in accordance with the Agreement as a whole, are found to be
unenforceable by a court of competent jurisdiction, such court shall determine
the limits allowable by law and shall enforce the same.   13.   Survival. It is
the express intention and agreement of the parties that the provisions of
Section 5 shall survive the termination of this Agreement, and that the
provisions of Section 6 shall survive for two (2) years following the
termination of this Agreement.   14.   Assignment; Successors. The rights and
obligations of the parties to this Agreement shall not be assignable, except
that the rights and obligations of the Company hereunder shall be assignable in
connection with any subsequent merger, consolidation, sale of substantially all
of the assets of the Company, or similar reorganization of a successor. The
Company will require any successor (whether direct or in direct, by purchase,
merger, consolidation, or otherwise) to all or substantially all of the business
and/or assets of the Company to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company is required
to perform it. Failure of the Company to obtain such assumption and agreement
before the effectiveness of any such succession shall be a breach of this
Agreement and shall entitle the Executive to compensation from the Company as
provided in Section 8(e) herein.   15.   Binding Effect. Subject to any
provisions restricting assignment, this Agreement shall be binding upon the
parties and shall inure to the benefit of the parties and their respective
heirs, devisees, executors, administrators, legal representatives, successors,
and assigns.   16.   Amendment Waiver. This Agreement shall not be amended,
altered or modified except by an instrument in writing duly executed by all
parties. Neither the waiver by any of the parties of a breach of or a default
under any of the provisions of this Agreement, nor the failure of either of the
parties, on one or more occasions, to enforce any of the provisions of this
Agreement or to exercise any right or privilege hereunder, shall thereafter be
construed as a waiver of any

 



--------------------------------------------------------------------------------



 





    subsequent breach or default of a similar nature, or as a waiver of any such
provisions, rights, or privileges.   17.   Headings. Section headings contained
in this Agreement are inserted for convenience of reference only, shall not be
deemed to be a part of this Agreement for any purpose, and shall not in any way
define or affect the meaning, construction, or scope of any of the provisions of
this Agreement.   18.   Governing Law. This Agreement, the rights and
obligations of the parties, and any claims or disputes arising from this
Agreement, shall be governed by and construed in accordance with the laws of the
Commonwealth of Virginia (but not including the choice of law rules thereof).  
19.   Entire Agreement. This Employment Agreement contains the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior agreements, written or oral, with respect thereto, including, but not
limited to, the Prior Employment Documents.   20.   Indemnification. In
consideration of this Agreement, the Executive hereby waives any and all rights
under and releases, and indemnifies and holds the Company (and its officers,
directors, employees and agents) and its successors and assigns, harmless from
any damage, loss, liability, judgment, fine, penalty, assessment, settlement,
cost, or expense including, without limitation, reasonable expenses of
investigation, reasonable attorneys’ fees and other reasonable legal costs and
expenses incident to any of the foregoing or to the enforcement of this
Section 20, whether or not suit is brought or, if brought, whether or not such
suit is successful, in whole or in part arising out of or relating to any and
all employment, consulting, non-competition, bonus, or other compensatory plan,
program, arrangement, or contract relating to the employment of the Executive,
written or oral, between the Executive and the Company or any person affiliated
with the Company, including, without limitation, the Prior Employment Documents.
  21.   Arbitration. Either party may designate in writing to the other (in
which case this Section 21 shall have effect but not otherwise) that any dispute
that may arise directly or indirectly in connection with this Agreement, the
Executive’s employment, or the termination of the Executive’s employment,
whether arising in contract, statute, tort, fraud, misrepresentation, or other
legal theory, shall be determined solely by arbitration in Washington, D.C.
under the National Rules for the Resolution of Employment Disputes of the
American Arbitration Association (the “AAA”). The only legal claims between the
Executive, on the one hand, and the Company or any subsidiary, on the other,
that would not be included in this Agreement to arbitration are claims by the
Executive for workers’ compensation or unemployment compensation benefits,
claims for benefits under a Company or subsidiary benefit plan if the plan does
not provide for arbitration of such disputes, and claims by the Executive that
seek judicial relief in the form of specific performance of the right to be paid
until the termination date during the

 



--------------------------------------------------------------------------------



 





    pendency of any dispute or controversy arising under Section 7(a)(ii). If
this Section 21 is in effect, any claim with respect to this Agreement, the
Executive’s employment, or the termination of the Executive’s employment must be
established by a preponderance of the evidence submitted to the impartial
arbitrator. A single arbitrator shall conduct any arbitration. The arbitrator
shall have the authority to order a pre-hearing exchange of information by the
parties including, without limitation, production of requested documents, and
examination by deposition of parties and their authorized agents. If this
Section 21 is in effect, the decision of the arbitrator (i) shall be final and
binding, (ii) shall be rendered within ninety (90) days after the impanelment of
the arbitrator, and (iii) shall be kept confidential by the parties to such
arbitration. The arbitration award may be enforced in any court of competent
jurisdiction. The Federal Arbitration Act, 9 U.S.C. §§ 1-15, not state law,
shall govern the arbitrability of all claims.   22.   Counterparts. This
Agreement may be executed in two or more counterparts, each of which shall be an
original and all of which shall be deemed to constitute one and the same
instrument.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have duly executed this Agreement, or
have caused this Agreement to be duly executed, on their behalf as of the day
and year first hereinabove written.

              METROCALL HOLDINGS, INC.                     Date: April 4, 2003  
By:        


--------------------------------------------------------------------------------

    Its:                         Date: April 4, 2003  

--------------------------------------------------------------------------------

Vincent D. Kelly                         METROCALL, INC.                    
Date: April 4, 2003   By:    

--------------------------------------------------------------------------------

    Its:    

 